Citation Nr: 1445144	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  12-07 971	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) for the Veteran's death at the Portland VA Medical Center in March 2010. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from February 1983 to February 1986.  The Veteran died in March 2010 and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over the appeal was thereafter moved to the RO in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The claim of service connection for the cause of the Veteran's death and the claim for compensation under 38 U.S.C.A. § 1151 also for the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence fails to show that the Veteran was a prisoner of war and/or was continuously rated totally disabled for 10 years preceding his death or died within five years of his discharge from service. 


CONCLUSION OF LAW

The criteria for an award of DIC benefits have not been met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. §§ 3.22, 3.105(e) (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that no discussion of VA's duties to notify and assist is necessary because the application of the law to the undisputed facts is dispositive of the claim for DIC under 38 U.S.C.A. § 1318.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

VA pays DIC benefits to the surviving spouse of a deceased veteran who was in receipt of, or entitled to receive compensation, at the time of his death for a service- connected disability that was rated totally disabling 1) if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; 2) if the disability was rated by the VA as totally disabling continuously since the Veteran' s release from active duty and for at least five years immediately preceding death; or (3) if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b). 

For purposes of this section, "entitled to receive" means that at the time of death, the veteran had a service-connected disability rated totally disabling by VA but was not receiving compensation because; (1) VA was paying the compensation to the Veteran' s dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA rating decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments because the Veteran' s whereabouts were unknown, but the Veteran otherwise was entitled to continued payment based on a total service- connected disability rating; (6) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22. 

With the above criteria in mind, the facts of this case are not in dispute and show that the Veteran separated from active duty in August 1986 and died in March 2010.  The record also shows that at the time of his death, the Veteran was in receipt of a 100 percent disability rating for posttraumatic stress disorder (PTSD), a 0 percent rating for bilateral hearing loss, and a 0 percent rating for a chin scar, all effective from December 29, 2003.  The appellant does not claim and the record does not show that the Veteran had ever been a prisoner of war.  Likewise, the appellant does not claim and the record does not show that that but for clear and unmistakable error in an earlier rating decision the Veteran would have met one of the 38 U.S.C.A. § 1318 criteria for DIC.

Based on the evidence of record, the Board find that the requirements of 38 U.S.C.A. § 1318 for an award of DIC benefits are not met because the evidence fails to show the Veteran (i) was continuously rated totally disabled during the 10 years preceding his death because service connection for all his disabilities were only in effect for less than 7 years prior to his death; (ii) died within five years of discharge from active duty because he died over 14 years after his discharge from active duty; or (iii) was a former prisoner of war because the record does not show he was ever a prisoner of war.  

Moreover, as indicated above, neither the appellant nor her representative has asserted that there was clear and unmistakable error in any rating action which would have entitled the Veteran to a total disability rating. 

Per the application of Rodriguez v. Peake, 511 F.3d 1147 (Fed Cir. 2008), the Board also finds that it need not review whether there is any disorder of record for which service connection could have been established and then assigned a total rating for the appropriate period of time so as to warrant the award of DIC benefits under 38 U.S.C.A. § 1318, also known as "hypothetical entitlement."  See also Tarver v. Shinseki, 557 F.3d 1371 (Fed. Cir. 2009); 38 C.F.R. § 3.22.  

Therefore, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is legally precluded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is denied.


REMAND

As to the remaining issues on appeal, the record shows that during his lifetime the Veteran applied for Social Security Administration (SSA) disability benefits.  The record also shows that in February 2010, shortly before his terminal hospitalization at the Portland VA Medical Center, the Veteran was treated at Mercy Medical Center.  However, neither his SSA records nor Mercy Medical Center medical records have been associated with the claims file.  Therefore, the Board finds that a remand to obtain and associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b) (West 2002).

Given the above development, the Board also finds that an addendum should be obtained to the February 2010 VA medical opinions.  See 38 U.S.C.A. § 5103A.  In providing the requested addendum, the examiner should specifically comment on the appellant's claims that the severity of the Veteran's service-connected PTSD interfered with his treatment because he had lost the will and thereby contributed to his death and because the medication he was on for his service-connected psychiatric disorder interfered with his treatment.  The examiner should also specifically comment on the appellant's claim that it was negligence for the Portland VA Medical Center's to treat the Veteran with a blood thinner (Coumadin) and if they had read his chart they would not have done so. 

Accordingly, these issues are REMANDED to the AOJ for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the appellant that she may submit lay statements from herself and from other individuals who have first-hand knowledge of what happened to the Veteran at the Portland VA Medical Center prior to his death in March 2010.  The claimant should be provided an appropriate amount of time to submit this lay evidence.

2.  Physically or electronically associated with the claims file all records on file with the Veteran's claim for SSA disability benefits. 

3.  After obtaining an authorization from the appellant, physically or electronically associated with the claims file all February 2010 and March 2010 treatment records of the Veteran from Mercy Medical Center.

4.  After undertaking the above development to the extent possible, obtain medical opinions as to the cause of the Veteran's death from an appropriate medical professional.  The claims file should be made available for review in conjunction with the opinion.  After a review of the claims file, the medical professional should provide answers to the following questions:

(a)  Please opine as to whether it is at least as likely as not that any service-connected psychiatric disability caused or contributed substantially or materially to cause death.  In responding to this inquiry, please acknowledge and discuss the severity of the Veteran's psychiatric disability, which was evaluated as 100 percent disabling for more than six years before his death and was productive of, among other symptoms, recurrent suicidal ideation with plan, an unsuccessful suicide attempt and severe depression in light of the appellant's contention that his psychiatric disability made the Veteran less able to obtain treatment and thus hastened his death.

(b)  Please opine as to whether it is at least as likely as not that the Veteran's death at the Portland VA Medical Center in March 2010 was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment.  In responding to this inquiry, please acknowledge and discuss the appellant's contention that the Veteran should not have been treated with a blood thinner (Coumadin) because doing so was contraindicated by his medical chart.

(c)  Please opine as to whether it was at least as likely as not that the Veteran's death at the Portland VA Medical Center in March 2010 was an event that was not reasonably foreseeable.

To reiterate, in providing the requested opinions, the examiner must specifically comment on the appellant's claims that the severity of the Veteran's service-connected PTSD interfered with his treatment because he had lost the will and thereby contributed to his death and because the medication he was on for his service-connected psychiatric disorder interfered with his treatment.  The medical professional should also specifically comment on the appellant's claim that it was negligence for the Portland VA Medical Center's to treat the Veteran with a blood thinner (Coumadin) and if they had read his chart they would not have done so.

If the medical professional feels that any of the requested opinions cannot be rendered without resorting to speculation, the medical professional must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The report must include a complete rationale for all opinions expressed.  

5.  Then readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the appellant should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


